
	

113 S154 IS: Preventing the Offering of Elective Coverage of Taxpayer-Funded-Abortion Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 154
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Coburn (for himself,
			 Mr. Thune, Mr.
			 Paul, Mr. Johnson of
			 Wisconsin, Mr. Inhofe,
			 Mr. Boozman, Mr. Grassley, Mr.
			 Risch, Mr. Wicker,
			 Mr. Vitter, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to ensure that the coverage offered under multi-State qualified health
		  plans offered in Exchanges is consistent with the Federal abortion funding
		  ban.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preventing the Offering of
			 Elective Coverage of Taxpayer-Funded-Abortion Act of 2013
			 or the PROTECT
			 Act.
		2.Consistency with
			 Federal abortion funding ban for coverage under multi-State plans in
			 exchanges
			(a)In
			 generalParagraph (6) of section 1334(a) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18054(a)(6)) is amended to read
			 as follows:
				
					(6)Consistency
				with federal abortion funding ban
						(A)In
				generalIn entering into contracts under this subsection, the
				Director shall ensure that no multi-State qualified health plan offered in an
				Exchange provides for coverage of abortions.
						(B)ExceptionThe
				limitation established in subparagraph (A) shall not apply to an
				abortion—
							(i)if the pregnancy
				is the result of an act of rape or incest; or
							(ii)in a case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy
				itself.
							.
			(b)PreemptionSection
			 1303(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18023(c))
			 is amended—
				(1)in paragraph (1),
			 by striking Nothing in this Act and inserting Subject to
			 paragraph (4), nothing in this Act; and
				(2)by adding at the
			 end the following:
					
						(4)Application of
				limitation for multi-state plansParagraph (6) of section 1334(a)
				shall preempt any State law requiring coverage of or funding for abortions with
				respect to the application of such law to multi-State qualified health
				plans.
						.
				
